Citation Nr: 0630517	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-37 636	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO previously, in May 1988, denied secondary service 
connection for cardiac dysrhythmias with syncopal episodes.  
In June 2001, the veteran applied to reopen the claim.  In 
April 2002, the RO considered direct service connection.  
This is considered to be a new claim, which will be 
considered de novo.

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Cardiovascular disease, first demonstrated many years after 
discharge from service, was not clinically indicated in 
service, and there is no competent evidence attributing any 
present current cardiovascular disease to service.


CONCLUSION OF LAW

Cardiovascular disease is not due to a disease or injury that 
was incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
provided notice consistent with the VCAA prior to the initial 
RO decision in April 2002.  

In letters dated in February 2002 and September 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Thus, the Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no new rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Factual Background

Service medical records (SMRs) show that the veteran was 
treated for undulant fever in 1945.  The attending physician 
reported that the veteran showed a marked improvement but 
advised that he be discharged from service, as the illness 
was chronic and rendered him unfit for retention in service.  
Radiological and clinical findings did not yield a diagnosis 
of heart disease.  At discharge in 1945, although undulant 
fever was noted, physical examination revealed no 
abnormalities.  The heart and blood vessels were normal, with 
no evidence of cardiovascular disease.  

The veteran underwent a VA general medical examination in 
November 1946.  Evaluation of the cardiovascular system was 
normal, with the exception of a mild apical systolic murmur.  
The veteran underwent additional VA general medical 
examination in May 1947, with no evidence of cardiovascular 
disease or murmur.  On VA examination in August 1949 there 
was evidence of marked sinus arrhythmia, but a diagnosis of 
heart disease was not given.  

Other VA medical records in the claims folder show that the 
veteran was evaluated for residuals of undulant fever on 
various occasions through 1956.  No references to complaints 
or findings of abnormality of the cardiovascular system are 
reported therein.

In October 1984, the veteran presented to the emergency room 
complaining of difficulty breathing and an irregular 
heartbeat.  The clinical impression was premature ventricular 
contractions (PVC).  In April 1987, cardiovascular 
examination showed a S4 gallop and frequent PVCs.  The 
clinical impression was chest pain consistent with coronary 
pain and history of syncope.  An entry dated in July 1987 
shows the veteran was on medication for irregular heart 
rhythms.  The clinical impression was syncopal episodes, 
thought to be related to cardiac dysrhythmias.  A diagnosis 
of heart disease was not made.  

Also of record is an October 1987 statement from the 
veteran's private treating physician.  The physician noted 
that the veteran's history of undulant fever during service 
was consistent with chronic brucellosis.  He explained that 
the illness was manifested by weakness, fatigue, mental 
depression, vague aches and pains, intermittent fevers, but 
no abnormal physical findings.  

Outpatient treatment records from Magic Valley Regional 
Medical Center dated in 1990 include a number of 
cardiovascular system diseases currently reported.  Among 
them were left coronary artery stenosis, hypertension, aortic 
valve disease and sclerosis, mitral valve calcification and 
regurgitation, angina pectoris, and arteriosclerotic heart 
disease.  However, outpatient treatment records from St. 
Luke's Regional Medical Center dated in July 1990 note that 
the coronary arteries and ventricular function were 
completely normal.  

On VA examination in March 2002, the veteran reported a 
history of coronary artery disease with a history of 
myocardial infarction.  His current complaint was of 
exertional angina.  The clinical impression was coronary 
artery disease.  The examiner concluded the veteran had no 
documented history of brucella endocranitis, and that it is 
not likely that his history of brucella contributed toward 
any cardiac condition.  

The remaining records dated from 2002 to 2005 show notations 
of variously diagnosed cardiovascular disorders including 
idiopathic cardiomyopathy, sinus node dysfunction, and 
valvular heart disease with mild aortic insufficiency.  The 
more recent outpatient treatment records show the veteran had 
a pacemaker implanted in September 2002.

On VA examination in January 2006, the examiner noted the 
veteran's history of brucellosis with endocarditis in 
service.  An EKG at that time was non-diagnostic for any 
specific disease.  He was noted to have a heart murmur in 
1946 and sinus arrhythmia in 1949.  Coronary artery disease 
was suspected in 1987 but confirmed in 1990.  The veteran 
reported that he has had the same symptoms throughout the 
years up until 1990, when he started having coronary artery 
disease.  The examiner explained that brucellosis is a 
bacterial disease, primarily transmitted from cattle, 
uncommon at the present time but quite common in the 1940s, 
and can affect multiple organs.  The examiner noted that the 
veteran was treated for brucellas during service, and did 
well.  He currently manifested angina and a decreased 
ejection fraction of 33 percent.  An echocardiogram showed a 
large non-functional area in the left ventricle that appeared 
to have resulted from some major ischemic event.  Chest X-
rays showed scarring, and his pacemaker.  The echocardiogram 
showed only minimal valvular abnormalities, and reduced LV 
function.  The clinical assessment was history of brucella 
and endocarditis with residual complaints.  In addition, it 
was clear to the examiner that the veteran now has 
atherosclerotic heart disease with angina.  His pacemaker 
obscures any arrythmia he may have.  The examiner concluded 
that it is not likely that the veteran's in-service 
brucellosis caused any significant cardiac damage or 
contributed to his coronary artery disease and or his 
mycoardial infarction, which, in the opinion of the examiner, 
were more likely than not related to his advanced age and 
other risk factors.  

In a February 2006 addendum, the above physician confirmed 
the in-service diagnosis of brucellosis with residuals.  The 
physician noted that the veteran's current problems are 
unrelated to his past brucellosis.  In addition, although the 
EKG changes, heart murmur, and sinus arrhythmias as likely as 
not due to his brucellosis, they were not an early 
manifestation of his present coronary artery disease.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Where there is a chronic disease shown as such in service or 
within an applicable presumption period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, such as cardiovascular disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that undulant fever treated in service 
caused and/or contributed to his development of 
cardiovascular disease many years later.  It is clear that 
cardiovascular disease was first diagnosed in 1990.  It is 
also not in dispute that undulant fever was treated during 
service.

However, upon careful review of the medical evidence, the 
Board is unable to attribute the post-service development of 
cardiovascular disease to the veteran's undulant fever in 
service.  Although the SMRs show the treatment for an episode 
of undulant fever, and his separation examination noted the 
history of undulant fever, that does not constitute evidence 
of an in-service cardiac disease.  Rather the separation 
medical examination did not show any current physical 
abnormality, and there is no indication in the SMRs that 
documenting an instance of cardiovascular complaints or 
treatment.  Given the opportunity to identify any history or 
symptoms associated with the in-service episode of undulant 
fever, the veteran reported no pertinent complaints at the 
time of his separation.  As a result, his SMRs militate 
against a finding that cardiovascular disease had its onset 
during service.  

Moreover, there are no post-service medical records 
documenting treatment for cardiovascular disease between the 
time the veteran separated from military service in 1945 and 
the time he was first diagnosed with cardiovascular disease 
in 1990.  The clinical evidence against the veteran's claim 
consists of the VA physicians' opinions provided in 2002 and 
2006.  Both physicians reviewed the veteran's past medical 
history and concluded that the episode of undulant fever in 
the 1940s was not a precursor to the veteran's subsequently 
developed cardiovascular disease in 1990, more than 40 years 
after service discharge.  In rendering their opinions, the 
physicians took into consideration the veteran's previous 
medical history, medical evaluations, and the documented 
history of undulant fever during service.  

The VA examination reports provide opinions, consistent with 
the veteran's medical history and uncontroverted by any other 
medical evidence of record, that the veteran's cardiovascular 
disease was not incurred in service.  In view of these 
findings, the Board concludes that the undulant fever in 1945 
and cardiovascular disease in 1990 were two unrelated events, 
and that the veteran's cardiovascular disease resulted from 
factors unrelated to his period of active military service.  

The Board therefore finds that the preponderance of the 
evidence is against the claim and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for heart disorder is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


